Sun Capital Advisers Trust® Prospectus – May 1, 2010 Service Class Shares Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund Ticker - SIBSX Sun Capital Investment Grade Bond Fund® Ticker - SGBSX SCSM Ibbotson Growth Fund Ticker - SIGSX Sun Capital Money Market Fund® Ticker - SMSXX SCSM Ibbotson Moderate Fund Ticker - SIMSX SCSM BlackRock Inflation Protected Bond Fund Ticker - SBISX Equity Funds SCSM Goldman Sachs Short Duration Fund Ticker - SGSDX SCSM AllianceBernstein International Value Fund Ticker - SABSX SCSM PIMCO High Yield Fund Ticker - SCPSX SCSM Columbia Small Cap Value Fund Ticker - SDSSX SCSM PIMCO Total Return Fund Ticker - SPTSX SCSM Davis Venture Value Fund Ticker - SVVSX Specialty Fund SCSM Goldman Sachs Mid Cap Value Fund Ticker - SGMCX Sun Capital Global Real Estate Fund Ticker - SRESX SCSM Invesco Small Cap Growth Fund Ticker - SASSX SCSM Lord Abbett Growth & Income Fund Ticker - SCLSX SCSM Oppenheimer Large Cap Core Fund Ticker - SOCSX SCSM Oppenheimer Main Street Small Cap Fund Ticker - SCOMX SCSM WMC Blue Chip Mid Cap Fund Ticker - SBLSX SCSM WMC Large Cap Growth Fund Ticker - SLGSX The Securities and Exchange Commission has not approved any fund’s shares as an investment or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. Sun Capital Advisers LLC, a Sun Life Financial Company, serves as investment adviser to Sun Capital Advisers Trust Table of Contents Fund Summaries 1 Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund 1 Sun Capital Investment Grade Bond Fund® 59 SCSM Ibbotson Growth Fund 7 Sun Capital Money Market Fund® 63 SCSM Ibbotson Moderate Fund 13 SCSM BlackRock Inflation Protected Bond Fund 67 SCSM Goldman Sachs Short Duration Fund 72 Equity Funds SCSM PIMCO High Yield Fund 77 SCSM AllianceBernstein International Value Fund 19 SCSM PIMCO Total Return Fund 82 SCSM Columbia Small Cap Value Fund 23 SCSM Davis Venture Value Fund 27 Specialty Fund SCSM Goldman Sachs Mid Cap Value Fund 31 Sun Capital Global Real Estate Fund 87 SCSM Invesco Small Cap Growth Fund 35 SCSM Lord Abbett Growth & Income Fund 39 SCSM Oppenheimer Large Cap Core Fund 43 SCSM Oppenheimer Main Street Small Cap Fund 47 SCSM WMC Blue Chip Mid Cap Fund 51 SCSM WMC Large Cap Growth Fund 55 More About the Funds’ Investments 91 Portfolio Holdings 97 The Investment Adviser and Subadvisers 98 About the Adviser 98 About the Subadvisers 101 About AllianceBernstein L.P. 101 About BlackRock Financial Management, Inc. 101 About Columbia Management Investment Advisers, LLC 101 About Davis Selected Advisers, L.P. 101 About Goldman Sachs Asset Management, L.P. 101 About Ibbotson Associates, Inc. 101 About Invesco Advisers, Inc. 102 About Lord, Abbett & Co. LLC 102 About OppenheimerFunds, Inc. 102 About Pacific Investment Management Company, LLC 102 About Wellington Management Company, LLP 102 About the Portfolio Managers 103 Purchase, Redemption and Other Information 107 Buying and Redeeming Service Class Shares 107 Excessive and Short-term Trading 107 Automatic Transactions 108 Valuation ofShares 108 Distribution Plan 108 Dividends and Distributions 108 Taxes 108 Special Considerations for Variable Products Funds 109 Financial Highlights 110 Appendix A: Information about the underlyingFunds A-1 Appendix B: Additional information about the indices B-1 This prospectus relates only to the Service Class shares of Sun Capital Advisers Trust, which are offered through the variable annuity and variable life insurance products for which Service Class shares of the funds serve as investment options. The Initial Class shares of the funds are offered by means of a separate prospectus. Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund Investment Goal Long-term capital growth and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold the Service Class shares of the fund. Please note that the table below does not reflect the separate account fees charged in the variable annuity and variable life insurance contracts through which the fund is offered. If those separate account fees were reflected, the expenses shown below would be higher. Please see the prospectus for your variable contract for more details on the separate account fees. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Service Class Management Fee 0.13% Distribution (12b-1) Fee 0.25% Other Expenses 0.14% Acquired Fund Fees and Expenses 0.85% Total Annual Fund Operating Expenses1 1.37% Fee and Expense Reimbursement (0.07)% Net Annual Fund Operating Expenses2 1.30% 1 Total Annual Fund Operating Expenses shown differ from the fund’s ratio of gross expenses to average net assets appearing in the financial highlights table, which includes the operating expenses of the fund but does not include any indirect expenses incurred by the fund as a result of investing in an underlying fund (“Acquired Fund Fees and Expenses”), which are required to be included in the table above. 2 Net Annual Fund Operating Expenses reflect an expense limitation agreement under which Sun Capital Advisers LLC (the “adviser”) has contractually agreed not to impose all or a portion of its management fee and, if necessary, to limit other operating expenses until at least April30, 2011. Example This Example is intended to help you compare the cost of investing in the Service Class shares of the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated, then redeem all of your Service Class shares at the end of those periods. The Example also assumes that your investment has a 5% return each year.Please note that the Example does not reflect the separate account fees charged in the variable annuity and variable life insurance contracts through which the fund is offered. If those separate account fees were reflected, the costs shown below would be higher. Please see the prospectus for your variable contract for more details on the separate account fees.Although your actual costs may be higher or lower, based on the above assumptions, your costs would be: One Year Three Years Five Years Ten Years $132 $427 $743 $1,640 Portfolio Turnover The fund pays no transaction costs, such as commissions, when it buys and sells shares of the underlying funds in which it invests. The underlying funds pay transaction costs when they buy and sell securities (or “turn over” their portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 14% of the average value of its portfolio. PrincipalInvestments and Strategies The fund is a “fund of funds.” The fund seeks to achieve its objective by investing in a portfolio of underlying funds. These underlying funds, in turn, invest in a variety of U.S. and foreign equity, fixed income and money market securities.Currently, the adviser or its affiliate, MFS, serves as investment adviser to all of the underlying funds. 1 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund (continued) Because this is a balanced allocation fund, the fund’s assets will be invested in equity and fixed income funds, although a portion of its assets will be invested in cash, cash equivalents, or in money market funds.The fund’s investments are focused in the underlying funds, so the fund’s investment performance is directly related to the performance of the underlying funds. The fund’s net asset value will be affected by the performance of the equity and bond markets and the value of the mutual funds in which the fund invests. Under normal circumstances, the fund expects to invest its assets between asset classes in the following ranges. The fixed income fund allocation includes the fund’s investments in cash, cash equivalents, or money market funds. Equity Fund Allocation Fixed Income Fund Allocation Target Range Target Range 60% 50%to70% 40% 30%to50% BASIC INFORMATION ABOUT THE FUND Based upon the analysis described under “How Investments Are Selected,” the fund expects to invest its assets in underlying mutual funds within the following ranges. Fund Name Percentage of Fund Holdings EQUITY FUNDS Domestic Equity Funds SCSM Columbia Small Cap Value Fund 0% to 30% SCSM Davis Venture Value Fund 0% to 30% SCSM Goldman Sachs Mid Cap Value Fund 0% to 30% SCSM Invesco Small Cap Growth Fund 0% to 30% SCSM Lord Abbett Growth & Income Fund 0% to 30% SCSM Oppenheimer Large Cap Core Fund 0% to 30% SCSM Oppenheimer Main Street Small Cap Fund 0% to 30% SCSM WMC Blue Chip Mid Cap Fund 0% to 30% SCSM WMC Large Cap Growth Fund 0% to 30% MFS® Value Portfolio 0% to 30% International Equity Funds SCSM AllianceBernstein International Value Fund 0% to 30% MFS® International Growth Portfolio 0% to 30% MFS® Research International Portfolio 0% to 30% MFS® Emerging Market Equity Portfolio 0% to 30% Specialty Equity Funds Sun Capital Global Real Estate Fund 0% to 30% FIXED INCOME FUNDS Sun Capital Investment Grade Bond Fund® 0% to 30% Sun Capital Money Market Fund® 0% to 30% SCSM BlackRock Inflation Protected Bond Fund 0% to 30% SCSM Goldman Sachs Short Duration Fund 0% to 30% SCSM PIMCO High Yield Fund 0% to 30% SCSM PIMCO Total Return Fund 0% to 30% 2 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund (continued) How Investments Are Selected The precise allocation of the fund’s assets among the asset classes within the ranges targeted for the fund is determined by the subadviser on the basis of its analysis of historical and forecast returns, standard deviations, and correlations of the returns of different market sectors. Within a given asset class, the subadviser selects and weights investments in the underlying funds on the basis of (but not limited to) historical returns-based and holdings-based style analyses, performance data including sources of out- or under-performance manager interviews, relative and absolute performance, including correlations with other underlying funds as well as corresponding benchmarks, and historical volatility (the variability of returns from one period to the next). The adviser and subadviser agree from time to time upon the universe of mutual funds that the subadviser may consider when making allocation decisions. Based on the target allocations, the fund will invest the proceeds from the sale of its shares, reinvest dividends from the underlying funds and other income, and redeem investments in the underlying funds to provide the cash necessary to satisfy redemption requests for fund shares. The fund may change its target allocation to each asset class, the underlying funds in each asset class (including adding or deleting funds), or target allocations to each underlying fund without prior approval from or notice to shareholders. As of the date of this prospectus, the fund invests primarily in underlying funds advised by the adviser or its affiliate, Massachusetts Financial Services Company (“MFS”). The adviser and MFS are affiliated in that both are indirect subsidiaries of Sun Life Financial, Inc., and thus under common control. The fund may also invest in underlying funds that are managed by an investment manager not associated with the adviser and in other securities. However, it is anticipated that underlying funds managed by the adviser or its affiliates will at all times represent the primary portion of the fund’s investments. PrincipalRisks Investors could lose money on their investment in the fund or the fund may not perform as well as other investment options. Fund of funds structure and layering of fees Since the fund invests primarily in the underlying funds, as opposed to other types of securities, the fund does not have the same flexibility in its portfolio holdings as many mutual funds. In addition, the fund indirectly pays a portion of the expenses incurred by the underlying funds. Consequently, an investment in the fund entails more direct and indirect expenses than a direct investment in the underlying funds. For instance, you will bear management fees and operating expenses of both the fund and, indirectly, the underlying funds. The underlying funds will not necessarily make consistent investment decisions, which may also increase your costs. One underlying fund may buy the same security that another underlying fund is selling. You would indirectly bear the costs of both trades without achieving any investment purpose. Although unrelated subadvisers have been engaged in most cases to manage the adviser’s funds, to the extent that portfolio management teams of underlying funds overlap or draw upon the resources of the same equity and fixed income analyst teams or share common investment management styles or approaches, such underlying funds may hold common portfolio positions, reducing the diversification benefits of an asset allocation style. The subadviser’s judgment in selecting the underlying funds in which to invest, or in allocating investment by the fund between those underlying funds, could prove wrong or cause the fund to underperform the market or other potential investments. 3 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund (continued) Equity fund investments The underlying equity funds have risks associated with investing in equity securities. An equity fund could lose money or underperform other investments if: · The fund’s equity investments do not have the growth potential or value characteristics originally expected. · Stocks selected for income do not achieve the same return as securities selected for capital growth, or vice versa. · The types of stocks in which the fund invests or the fund’s investment approach fall out of favor with investors. · The fund invests heavily in foreign equity markets and such foreign equity markets, which can be more volatile than the U.S. market due to increased risks of adverse political, regulatory, market, or economic developments, underperform the U.S. market or other types of investments. Such a fund may also suffer foreign currency exchange losses. · The fund concentrates its investments in a particular sector, such as commodities or real estate, and such sector underperforms the financial markets or other types of investments. For example, commodities investments may underperform when prices are depressed by embargo, tariff, natural disaster, disease, or weather or when supply and demand disruptions occur in major producing or consuming regions. Real estate investments may underperform when rising interest rates affect the availability or cost of financing for property acquisitions or when property values are hurt by tax increases, zoning changes, other governmental actions, environmental liabilities, natural disasters, or increased operating expenses. · The adviser or subadviser’s judgment about the relative values of securities selected for a fund’s portfolio prove to be wrong. · Prices of securities in the fund’s portfolio fall as a result of general market movements, adverse market reactions to recent events or trends, or unfavorable company news. Fixed income fund investments The underlying fixed income funds have risks associated with investing in debt securities. A fund could lose money or underperform other investments if: · Interest rates go up causing the value of the fund’s portfolio to decline. This is known as interest rate risk and may be greater for securities with longer maturities. Interest rate risk is a significant concern for funds investing primarily in high yield fixed income securities. · The issuer of a debt security owned by the fund defaults on its obligation to pay principal or interest, has its credit rating downgraded or is perceived to be less creditworthy, proves to be less creditworthy than its assigned credit rating, or the credit quality or value of any underlying asset declines. This is known as credit risk. Credit risk presents a significant concern for funds investing primarily in high yield fixed income securities. · During periods of declining interest rates, the issuer of a security may exercise its option to prepay earlier than scheduled, forcing the fund to reinvest in lower yielding securities. This is known as call or prepayment risk. · During periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments. This may lock in a below market interest rate, increase the security’s duration (the estimated period until the security is paid in full) and reduce the value of the security. This is known as extension risk. · The adviser or subadviser’s judgment about the attractiveness, relative value or potential appreciation of a particular sector, security or investment strategy proves to be incorrect. 4 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund (continued) Fund Performance The performance information below provides some indication of the risks of investing in the fund’s Service Class shares by showing changes in the total return of the fund’s Service Class shares from year to year and by comparing the average annual total returns of the fund’s Service Class shares with those of a broad-based securities market index. Past performance does not necessarily indicate how the fund’s Service Class shares will perform in the future. Performance figures do not reflect expenses incurred from investing through an insurance company separate account that funds variable annuity or variable life insurance contracts. Had such expenses been added, the performance figures would have been lower. Please refer to the applicable separate account prospectus for more information on expenses. Year-by-year total returns for Service Class shares (Full calendar years since October 1, 2008 inception) The fund’s best and worst calendar quarters during the years shown in the bar chart were: Total Return Quarter/Year Highest 13.43% 2nd Quarter 2009 Lowest (6.29)% 1st Quarter 2009 Average annual total returns for Service Class shares (for the periods ended December 31, 2009) One Year Since Inception (October 1, 2008) Fund 23.65% 9.47% Dow Jones Moderate U.S. Relative Risk Portfolio Index (reflects no deduction for fees or expenses) 22.59% 5.07% 5 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund (continued) Portfolio Management Adviser:Sun Capital Advisers LLC Subadviser:Ibbotson Associates, Inc. Portfolio Managers: Title with the Subadviser Manager Since Peng Chen, Ph.D. President 2008 Scott Wentsel Vice President and Senior Portfolio Manager 2008 John Thompson Vice President, Portfolio Manager and Director of Global Investment Services 2008 Cindy Galiano Portfolio Manager 2008 Tax Information Shares of the fund are held and owned for U.S. federal income tax purposes by life insurance company separate accounts established in connection with variable annuity and variable life insurance contracts and not by the owners of these variable contracts. Owners of variable contracts should refer to the prospectuses for these contracts for a description of the tax consequences of owning and receiving distributions or other payments relating to these contracts. Payments to Broker-Dealers and Other Financial Intermediaries The fund is only available as an underlying investment for variable annuity and variable life insurance contracts.The fund and its distributor (and their related companies) may make payments to the sponsoring insurance company (or its affiliates) and to broker-dealers and other financial intermediaries for distribution and/or other services.These payments may be a factor that the insurance company considers in including the fund as an underlying investment option in the variable contract.Payments to broker-dealers and other financial intermediaries may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend a variable product and the fund over another investment.Ask your financial adviser or visit the website of the insurance company or the financial intermediary for more information.The disclosure document for your variable contract may contain additional information about these payments. 6 Fund Summaries – Asset Allocation Funds SCSM Ibbotson Growth Fund Investment Goal Long-term capital growth and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold the Service Class shares of the fund.Please note that the table below does not reflect the separate account fees charged in the variable annuity and variable life insurance contracts through which the fund is offered. If those separate account fees were reflected, the expenses shown below would be higher.
